DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CN109859726A.
CN109859726A discloses the use of a practice pad for practicing the use of a snare drum, the practice pad comprising: an upper drum surface (2); and a sound generating device arranged below the drum surface; wherein the sound generating device includes:  a chamber (2) having a first surface and an opposing second surface; and a plurality of elongate rods (3)  retained inside the chamber, between the first and second surfaces, so that the plurality of elongate rods (3) vibrate against the first and second 1surfaces in response to a strike of the drum surface; wherein at least one of the first surface, and/or the second surface, of the chamber is a non-planar surface; wherein the non-planar surface is a domed surface (see figure 2), or an undulating surface; wherein the plurality of elongate rods are arranged so as to extend across the one or more undulations of the undulating surface; wherein the undulating surface is a corrugated surface; wherein at least one of the first surface, and/or the second surface, of the chamber is metallic (see summary, line 14); wherein the first and second surfaces of the chamber are configured to abut against the plurality of elongate rods with one or more of the plurality of elongate rods arranged in contact with both the first and second surfaces of the chamber (see figures 2 and 4); wherein the practice pad includes a first pane (13)l that defines the second surface of the chamber; wherein the practice pad includes a second panel (13, see figure 3) that  defines the first surface of the chamber’ wherein the first panel, the second panel and the plurality of elongate rods are individually movable with respect to one another in a first direction, extending from the first surface to the second surface of the chamber, and the first panel, the second panel and the plurality of elongate rods are configured to vibrate in that direction in response to a strike of the drum surface; wherein the practice pad includes fastening elements (nails, see abstract) configured to constrain the movement of the first panel with respect to the second panel, and thereby to retain the plurality of elongate rods between the first and second panels;  wherein the plurality of elongate rods are arranged substantially parallel to one another (see figure 2); wherein the plurality of elongate rods are densely packed together, side-by-side, so as to press against one another inside the chamber; wherein one or more of the plurality of elongate rods extends at least halfway across the first surface, and/or the second surface, of the chamber (see figure 2); wherein the first surface of the chamber is an upper surface of the chamber arranged in a lateral plane, parallel to the drum surface, and the second surface of the chamber is an opposing lower surface of the chamber (see figures 5 and 2); wherein at least one of the first surface, and/or the second surface, is concentric with the drum surface (see figures 2 and 3); wherein at least one of the first surface, and/or the second surface, of the chamber extends under at least 50% of a lateral area defined by the drum surface; wherein the sound generating device is arranged in a cavity of the practice pad, and wherein the cavity is defined by a recess in an underside of the practice pad (see figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837